Robinson, C. J.
— Appellant, the holder by indorsement of a promissory note sued appellee as maker and four others as indorsers of such note.' Appellee filed an amended answer in five paragraphs, the last of *150which' was the general denial. A demurrer to the first, second, third, and fourth paragraphs was overruled, and this ruling is the only error assigned. The assignment of error is as follows: “That the court erred in overruling the demurrer to the first, second, third, and fourth paragraphs of the answer.”
This assignment challenges the ruling on the demurrer to all the paragraphs jointly, and can be sustained only by showing that all the paragraphs named were bad. If any one of the four paragraphs is good the judgment must be affirmed. Crist v. Jacoby, 10 Ind. App. 688; Moore v. Morris, 142 Ind. 354; Ketcham v. Barbour, 102 Ind. 576; Noe v. Roll, 134 Ind. 115; Houk v. Hicks, 11 Ind. App. 190; Fifth Avenue Savings Bank v. Cooper, ante, 13; Williamson v. Brandenberg, 6 Ind. App. 97; Bryant v. Stout, 16 Ind. App. 380; Town of Petersburg v. Petersburg, etc., Co., 16 Ind. App. 151.
Appellant’s counsel do not claim that any of the paragraphs of answer are bad except the third. The first paragraph of answer is a verified plea of non est factum and is clearly good. Judgment affirmed.